t c summary opinion united_states tax_court gaetano p drago petitioner v commissioner of internal revenue respondent docket no 10573-07s filed date robert j scott for petitioner gary j merken for respondent jacobs judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax the issues for decision are whether petitioner is entitled to dependency_exemption deductions for his two minor children whether petitioner is entitled to a nonrefundable child_tax_credit and a refundable additional_child_tax_credit with respect to each of his children and whether petitioner is entitled to head_of_household filing_status background this case was submitted fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in new jersey at the time he filed his petition petitioner has two children from a marriage which was dissolved by a judgment of the superior court of new jersey chancery division on date the divorce decree as part of the divorce decree the new jersey superior court granted joint legal custody of the two children to petitioner and his former spouse and ordered that the children were to reside with petitioner’s former spouse and ordered petitioner to pay child_support the divorce decree further provided c personal exemptions for children of the marriage defendant petitioner’s former spouse agrees to sign an irs form_8332 at the same time that she signs this agreement waiving the right as primary residential custodial_parent of the children to claim them as her personal exemptions for federal and state_income_tax purposes which waiver shall be for and for each tax_year thereafter for so long as plaintiff petitioner may be entitled to claim the children as his personal exemptions under the internal_revenue_code the parties stipulated that from through petitioner was always current with his support payments for his children and that such payments amounted to percent of their support and petitioner’s former spouse contributed the remaining percent of support for the children petitioner timely filed a form_1040 u s individual_income_tax_return for on which he reported his filing_status as head_of_household petitioner’s return was prepared with the assistance of a professional tax_return_preparer petitioner claimed dependency_exemption deductions for his two children as well as child tax_credits and an additional_child_tax_credit for those children 1petitioner’s former spouse was designated the residential parent and as such was responsible for the day-to-day decision- making on behalf of the children all major parenting decisions were to be jointly made and governed by the standard of ‘the best interests of the children ’ petitioner’s former spouse did not execute a form_8332 release of claim to exemption for child of divorced or separated parents or similar declaration stating that she would not claim the dependency_exemption deduction for either of the two children for rather as indicated by respondent’s records petitioner’s former spouse claimed petitioner’s two children as dependents on her federal_income_tax return she also claimed child tax_credits with respect to those children for respondent determined that petitioner is not eligible for the dependency_exemption deductions claimed for the minor children or for the child tax_credits or the additional child tax_credits claimed for those children and petitioner is not entitled to the claimed head_of_household filing_status discussion a taxpayer may claim a dependency_exemption deduction for a child as long as the child meets the statutory definition of a dependent sec_151 the term dependent means a qualifying_child or qualifying_relative sec_152 sec_152 provides that a qualifying_child means with respect to any taxpayer for any taxable_year an individual who is a child of the taxpayer or a descendant of such child or is a brother sister stepbrother stepsister of the taxpayer or a descendant of any such relative has the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year has not attained the age of as of the close of the calendar_year in which the taxable_year of the taxpayer continued special rules determine which parent may claim a child as a dependent where the parents are divorced or separated see sec_152 before the custodial_parent generally was treated as the parent that provided more than half of the support for each child and was entitled to the dependency_exemption deduction the noncustodial_parent however was entitled to the dependency_exemption deduction if he or she provided dollar_figure or more for the support of the child and the custodial_parent did not clearly establish by a preponderance_of_the_evidence that he continued begins or is a student who has not attained the age of as of the close of such calendar_year with a special rule for disabled individuals and has not provided over one-half of such individual’s own support for the calendar_year in which the taxable_year of the taxpayer begins sec_152 provides that a qualifying_relative means with respect to any taxpayer for any taxable_year an individual who is a child or a descendant of a child a brother sister stepbrother or stepsister the father or mother or an ancestor of either a stepfather or stepmother a son or daughter of a brother or sister of the taxpayer a brother or sister of the father or mother of the taxpayer a son-in-law daughter-in-law father-in-law mother-in-law brother-in-law or sister-in-law or an individual other than an individual who at any time during the taxable_year was the spouse determined without regard to sec_7703 of the taxpayer who for the taxable_year of the taxpayer has the same principal_place_of_abode as the taxpayer and is a member of the taxpayer’s household whose gross_income for the calendar_year in which such taxable_year begins is less than the exemption_amount as defined in sec_151 with respect to whom the taxpayer provides over one-half of the individual’s support for the calendar_year in which such taxable_year begins and who is not a qualifying_child of such taxpayer or of any other taxpayer for any taxable_year beginning in the calendar_year in which such taxable_year begins or she provided more than the noncustodial_parent see sec_152 before amendment by the deficit_reduction_act_of_1984 defra publaw_98_369 98_stat_799 in many situations these rules put the internal_revenue_service in the middle of conflicts between parents that were often subjective and presented difficult problems of proof and substantiation h rept part pincite congress amended sec_152 to provide that for tax years beginning date the dependency_exemption deduction is to be given to the custodial_parent unless that parent waives the right to claim it id pincite absent a written declaration that meets the requirements of sec_152 in the case of a child whose parents are divorced or separated and together provide over half of the support for the child the child is generally treated as being the qualifying_child or qualifying_relative of the custodial_parent and that parent is entitled to the dependency_exemption deduction under sec_152 custody is determined by the most recent divorce or custody decree sec_1_152-4 income_tax regs this court has rejected claims that a provision allocating personal exemptions in the divorce decree is sufficient to entitle a taxpayer to those exemptions pursuant to sec_152 114_tc_184 we have stated that sec_152 clearly and unambiguously requires the custodial_parent to sign a written declaration releasing the dependency_exemption for his or her child to the noncustodial_parent id in the case at hand the divorce decree granted primary physical custody of petitioner’s children to petitioner’s former spouse petitioner’s former spouse had custody of the children for the greater part of she did not execute a form_8332 or similar written declaration stating that she would not claim the children as dependents for and thus petitioner did not and sec_152 was amended effective for tax years beginning after date to provide that a child could be the qualifying_child of a noncustodial_parent if a decree of divorce provides that the noncustodial_parent shall be entitled to any deduction allowable under sec_151 or the custodial_parent will sign a written declaration in such manner and form as the secretary may prescribe that such parent will not claim such child as a dependent for such taxable_year see the working families tax relief act of publaw_108_311 sec 118_stat_1169 this provision might have afforded petitioner relief but it was eliminated by retroactive amendments that restored the defra waiver requirement of sec_152 see gulf_opportunity_zone act of publaw_109_135 119_stat_2632 could not attach to his tax_return the required release of dependency_exemption claim for children of divorced parents on the contrary petitioner’s former spouse claimed the children as dependents on her federal_income_tax return and claimed child tax_credits with respect to the children even though such was evidently in violation of the divorce decree consequently we are required to hold that for tax_year petitioner is not entitled to dependency_exemption deductions for the two children from his previous marriage petitioner claimed child tax_credits and additional child tax_credits for the two children he claimed as dependents sec_24 authorizes a child_tax_credit with respect to each qualifying_child of the taxpayer the term qualifying_child for purposes of the child_tax_credit is defined in sec_24 and as defined therein is more restrictive than the definition set forth in sec_152 a qualifying_child for purposes of the child_tax_credit means a qualifying_child as defined in sec_152 who has not attained the age of as of the close of the taxable_year sec_24 the child_tax_credit is a nonrefundable personal credit that was added to the internal_revenue_code by the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_796 with a provision for a refundable_credit the additional_child_tax_credit for families with three or more children for tax years beginning after date the additional_child_tax_credit provision was amended to remove the restriction that only families with three or more children are entitled to claim the additional credit see sec_24 economic_growth_and_tax_relief_reconciliation_act_of_2001 publaw_107_16 sec c e 115_stat_46 a child of separated or divorced parents will be treated as the qualifying_child of the noncustodial_parent only if the requirements of sec_152 relating to the written declaration by the custodial_parent are met sec_152 e because petitioner did not attach the written declaration to his return petitioner’s children are not qualifying children with respect to him for therefore petitioner is not entitled to claim child tax_credits with respect to his children moreover petitioner is not entitled to claim additional child tax_credits because the children did not qualify for child tax_credits finally we must determine whether petitioner is entitled to head_of_household filing_status sec_1 imposes a special tax_rate on an individual filing a federal_income_tax return as head_of_household as relevant here sec_2 defines head of a household as an individual taxpayer who is unmarried at the close of the taxable_year and maintains as his home a household which constitutes for more than one-half of the taxable_year the principal_place_of_abode of a qualifying_child of the taxpayer determined without regard to sec_152 sec_2 because petitioner’s children did not reside with him for more than one-half of the taxable_year neither are they qualifying children nor did petitioner maintain a household which constituted their principal_place_of_abode for more than one-half of the year accordingly petitioner is not entitled to head_of_household filing_status for to reflect the foregoing decision will be entered for respondent
